Smith, J. (dissenting).
The decisions below and the majority opinion here rest on different grounds, both indefensible.
The governing statute says that “separate property” includes “property acquired in exchange for or the increase in value of separate property, except to the extent that such appreciation is due in part to the contributions or efforts of the other spouse” (Domestic Relations Law § 236 [B] [1] [d] [3]). I think it clear, and the courts below seem to have assumed, that the husband’s interest in this townhouse was acquired “in exchange for . . . separate property,” and was therefore separate property at the time it was acquired. That interest grew in value during the next three decades, and the main issue as I see it is whether, and to what extent, the wife’s “contributions or efforts” justify *171treating the “increase in value of separate property” as marital property. The courts below held 100% of the appreciation to be marital—a conclusion that I find to be completely unjustified.
The majority affirms the decisions below on a different rationale. It does not rely on the statutory exception to the rule that appreciation in separate property is separate property, and does not assert that the wife’s “contributions or efforts” played any part in that appreciation. Rather, it finds that the property was not separate in the first place. It was, the majority says, not “acquired in exchange for . . . separate property” because, according to the majority, some part of the mortgages used to acquire the townhouse may have been repaid with marital funds. This theory has many flaws, but the most obvious is that there is no evidence in this record, and neither court below found, that a penny of marital funds went into repaying the mortgages: The uncontradicted proof is that they were repaid entirely from rental proceeds. Thus the majority’s rationale seems to me to be an even weaker one than that of the courts below.
I
While the opinions below contain some confusing language, I think the basis for them is reasonably clear; Supreme Court and the Appellate Division majority treated the husband’s interest in the townhouse as having been separate property initially, and found that the wife’s contributions to the increase in value of that interest were such that all of the appreciation should be classed as marital property. It is true that both Supreme Court and the Appellate Division referred to the husband’s interest itself—not just the appreciation—as marital property, but this seems to be simply a misdescription. Both courts in fact included only the appreciation in marital property, excluding the $30,000 down payment;* and the opinions below dwell on, and treat as dispositive, what the Special Referee called the wife’s “countless contributions to the building.” I see nothing to support the majority’s surmise that the Appellate Division’s reasoning was the same as the majority’s here (see majority op at 165 n 2).
I therefore begin by examining the statutory language that I think was decisive below: “[t]he term separate property shall *172mean . . . the increase in value of separate property, except to the extent that such appreciation is due in part to the contributions or efforts of the other spouse.” (Domestic Relations Law § 236 [B] [1] [d] [3].) Read carefully, the italicized words may be puzzling. “[T]o the extent that” and “in part” seem contradictory: Is the appreciation marital only “to the extent” that the other spouse contributes to it, or is it wholly marital if the other spouse contributes even “in part”? I think this riddle can be answered by considering an important premise of the law of equitable distribution: that marriage is an economic partnership, in which both spouses may contribute to the wealth accumulated during the marriage, either through direct efforts to earn money or indirect efforts as a parent and homemaker (see Price v Price, 69 NY2d 8, 13-15 [1986]). The statutory words “in part” refer to the possibility that the partnership of which the untitled spouse is “part” may contribute to the appreciation; “to the extent” that it does so, the resulting appreciation will be deemed marital, and the “part” of that marital appreciation due to the untitled spouse’s efforts will be recognized when the marital property is divided.
Thus, when dealing with the appreciation in separate property, the statute assigns two tasks to a court: first, to figure out the “extent” to which appreciation results from the “contributions or efforts” of the untitled spouse, either solely or as a member of the marital partnership, and to include the appreciation in marital property to that extent; and secondly, to decide what “part” of that marital property the untitled spouse should receive. Here, the courts below classified 100% of the appreciation in the husband’s interest in the townhouse as marital property, and then divided the marital property 65% to the husband and 35% to the wife. They thus implicitly found that 100% of the appreciation was attributable either to the wife’s efforts or to the efforts of the economic partnership of which she and her husband were members; and that the 65-35 split is a reasonable reflection of the ratio of the parties’ contributions. I do not find it necessary to examine the second of these findings, because I am satisfied that the first is without record support.
As we held in Price, the “contributions or efforts” referred to in the statute may be of two kinds: those that directly enhance the value of an asset, or “indirect contributions” as homemaker and parent (69 NY2d at 12-13). Only the first kind of contributions and efforts—the direct kind—is involved in this case. This is not a case like Price, in which the wife gave up outside *173employment when her first child was born, devoted herself thereafter to bringing up children and taking care of the home, and “attended conventions with her husband and assisted him as hostess at various business-related social events” (id. at 12). Here, the parties lived in separate apartments for most of the marriage; both continued in full-time employment, though she took a maternity leave and he took a paternity leave; and both spent roughly equal time on parental duties. Neither party should be penalized for this, of course; the Appellate Division majority was quite right in saying that it is not for courts “to dictate what a ‘normal’ marriage should be” (Fields v Fields, 65 AD3d 297, 304 [2009]). I simply note that, under the statute as we interpreted it in Price, the wife’s indirect contributions and efforts as homemaker and parent would, if they had contributed to the appreciation of the property, be entitled to recognition; but there is no evidence that they did.
There is some evidence, relied on heavily by the majority in the Appellate Division, that the wife made direct contributions to the value of the townhouse. I quote the Appellate Division’s summary:
“The wife purchased some furniture for apartment 1 and ‘occasionally’ swept and vacuumed the hall in front of the apartment entrance. She testified that she would clean up the lobby during renovations. She also purchased a $600 vacuum cleaner to clean the lobby three times a week, cleaned the mailbox vestibule, swept the interior and exterior steps, used bleach to clean dog excrement from the sidewalk, and raked leaves from a maple tree in the backyard. In the summers, when the husband would go to France to spend time with his mother, the wife took responsibility for disposing of the building’s refuse. She washed lobby curtains, cleaned lobby windows and polished the lobby mirror. She also decorated apartment 1, planted and maintained the backyard, and bought patio furniture.
“In addition to these services, the wife purchased a carpet, and a $500 Formica countertop for the marital apartment, as well as paying $700 for flooring in the foyer. She paid $400 for a foyer mirror, and paid for couches, a basement door installation, linen closet, bathroom cabinets and a chandelier.” (Id. at 299-300.)
*174This is the evidence on which the courts below implicitly found all of the appreciation in the husband’s interest in the townhouse—from $30,000 (as they valued it) in 1978 to $1,158,000 at the time of trial in 2006—to be attributable to the parties’ joint or to the wife’s sole efforts. With all the deference that is due both to affirmed findings of fact and to the established presumption that, in cases of doubt, property should be found to be marital (Price, 69 NY2d at 15), this finding cannot be sustained. No doubt well-cleaned lobbies, well-kept backyards and attractive furnishings can enhance the value of a building, but they do not cause a Manhattan real estate holding to increase forty-fold in value over 30 years. What does that, obviously, is the real estate market. A court-appointed expert— the only valuation expert to testify—confirmed this. He testified that “the greatest increase in value” came from “market forces.” He added that another contributing factor was renovations that had been done in the building—renovations with which the wife had little, if anything, to do.
The record here simply does not support a finding that 100%—or any large part—of the increase in the value of the husband’s interest in the real property was “due in part to the contributions or efforts” of the wife. For that reason, the Appellate Division’s award to the wife of 35% of the value of that interest should be reversed.
II
The majority does not try to defend the conclusion that the appreciation in the husband’s interest in the townhouse was an “increase in value of separate property” includable in marital property because of the wife’s “contributions or efforts” (Domestic Relations Law § 236 [B] [1] [d] [3]). Rather, the majority says that the interest in the townhouse was not separate property at all because it was “property acquired . . . during the marriage” (Domestic Relations Law § 236 [B] [1] [c]). At first blush, this seems an impossible conclusion, because the statute also says that “[mjarital property shall not include separate property as hereinafter defined” (id.), and goes on to define “separate property” to include “property acquired in exchange for . . . separate property” (Domestic Relations Law § 236 [B] [1] [d] [3]). As the majority acknowledges (majority op at 166-167), all of the money the husband put into the townhouse in 1978 was separate property. It is thus indisputable that the interest in the townhouse was separate property when it was first acquired.
*175But, as the majority notes, most of the money used to purchase the property was borrowed on the security of mortgages; the majority suggests that some part of the mortgages may later have been repaid with marital funds. The majority says that the husband “failed to substantiate” his claim “that he made mortgage payments solely from rental proceeds” (majority op at 167). If indeed the mortgages were paid back in part with marital funds, I agree that that would make the interest in the townhouse, in part, marital property. The majority ignores the distinction between “in part” and “in whole,” but that error is not significant, because the only possible finding on this record is that mortgages were paid not from marital property, but from rental proceeds.
The husband’s testimony on this point was not equivocal:
“Q And how did you pay these [original] mortgages?
“A Through the rents they collected from the building. . . .
“Q And the [subsequent] mortgage . . . , how was that being paid?
“A Same way.”
The wife, having had discovery of the husband’s financial records, offered nothing to contradict this testimony. Nor did either of the courts below reject it; no opinion below discusses it. The opinions below proceed on the assumption that the mortgages were indeed, as the husband said, paid out of the rents.
But the majority finds scraps of evidence in the record that it says support a contrary conclusion. It says the husband “acknowledged that he would sometimes deposit his paychecks . . . into the account” from which the mortgage payments were made (majority op at 167). But what he actually said was: “I occasionally put my paychecks so I could pay the rent” (emphasis added). The fact that the husband and the wife paid their rent with marital property, and that the mortgages were paid out of the rents, cannot support a finding that marital property was being used to reduce the husband’s mortgage obligation—not, at least, if the rent payments reflected the fair rental value of the apartments rented. There is no evidence that the husband’s (or the wife’s) rental obligation was inflated, so as effectively to divert marital property into the separately owned building. It is at least as likely that the husband, in renting apartments to himself and his wife, charged a below-market rent, thus enlarging the marital estate.
*176The other evidence on which the majority relies is to the effect that some money other than rental payments occasionally went through the bank account from which the mortgages were paid. But the husband testified in substance that these transactions (to the extent that they involved arguably marital funds) were trivial, and again the wife produced no evidence to contradict his testimony. Thus he testified that the account was used as a conduit for payments for a “block guard fund”—apparently payments to a security guard hired by the block association— because the amounts involved did not justify spending $40 a month to maintain a separate account. He also used the account for a “school fund” totaling “a few hundred dollars.” There is no evidence that any money from the husband’s tax preparation and video business was put into the account before 2004. There is no evidence at all—the wife never even claimed—that any of the marital funds put into the account were diverted to mortgage payments. There is no evidence, and no claim, that the mortgage payments ever exceeded the rents received from the building.
In short, when the record is examined, it is easy to see why the majority’s theory that marital funds were used to pay the mortgage was not embraced by the courts below: the record is quite clear that no such funds were ever used that way.
Ill
The facts that the majority discusses are not limited to those made relevant by the statute—i.e., whether the husband’s interest in the townhouse was “property acquired in exchange for . . . separate property” or the extent to which the appreciation in the townhouse was “due in part to the contributions or efforts” of the wife (Domestic Relations Law § 236 [B] [1] [c], [d] [3]). The majority gives great weight to the fact that the husband and wife lived in the townhouse—a fact whose relevance, on the face of the statute, is not apparent. The majority stresses that “the property was purchased . . . with the intent that it would be used as the marital residence where the parties would live and raise their son” and that “that is precisely what occurred” (majority op at 166). The majority speaks of the “statutory presumption that a residence acquired during the marriage is marital property” (id. [emphasis added])—but the statutory presumption applies to all assets, not just residences. Indeed, the majority seems horrified by the idea that “any time a married couple purchases a marital residence *177using ‘separate’ funds . . . the entirety of the marital home would be classified as separate property” (majority op at 169)— though that is plainly what the statute says.
The majority seems to think it self-evident that, when a married couple buys a home, whether with separate or marital funds, any later increase in value of that home—whether due to the parties’ efforts, market forces or something else—should be shared between the parties. I see some intuitive appeal in that rule, but the Legislature quite clearly did not enact it. The statute, right or wrong, treats residences and other property just the same. I think it inappropriate for us simply to engraft a special rule for residences onto the statute—if indeed that is what the majority is doing.
But even assuming that a “marital residence” has special status—that is, assuming it to be the law that the parties should share in the appreciation of a marital residence, even when the residence was acquired with separate property and the appreciation is due to market forces—it seems absurd to apply that rule to a case like this. The “marital residence” in this case was not the 10-apartment townhouse; it was, for a relatively brief period of time, a rented apartment in that townhouse in which the parties lived together. To suggest that when parties live in an apartment the whole apartment building, if separately acquired by one of them, takes on some special “marital residence” status is to open the door to enormous uncertainty and potential abuse.
IV
The Appellate Division majority, like the majority here, emphasized facts having no relevance under the governing statute to the marital-separate property issue. The facts the Appellate Division stressed may be roughly put under the heading of “equities.” That is evident from the opening words of the Appellate Division’s majority opinion: “In this action for divorce, plaintiff husband seeks to divest 69-year-old defendant wife . . . .” (65 AD3d at 298.)
It is indeed easy to sympathize with the wife’s plight. She is a retired school teacher. Her husband, nine years younger than she, decided after a 35-year marriage that he wanted to marry another woman. The husband is the wealthier of the parties. These facts might have supported an award of maintenance, which the courts below did not make. They are supposed to be totally irrelevant to an award of equitable distribution.
I am not naive enough to think it possible that considerations like these will never influence the outcome of cases, even cases
*178to which they should not be relevant. But I think it is our Court’s role to hold lower courts in check when they find highly inventive ways of reaching what seem desirable results—not to find even more inventive ways of affirming those results. When one spouse can be awarded 35% of the other’s valuable asset on a record like this, it is very hard to predict how any equitable distribution dispute will come out—except that the more sympathetic party will usually win. The result is a marked lack of predictability, and the sending of a message that the rules written in the statute books will not be followed. That is bad for litigants and bad for the law.
Chief Judge Lippman and Judges Ciparick, Pigott and Jones concur with Judge Graffeo; Judge Smith dissents in a separate opinion in which Judge Read concurs.
Order affirmed, with costs.

 The $30,000 figure seems to be an error in the husband’s favor committed by the courts below. $30,000 was the amount paid down to purchase the entire townhouse. Since the husband retained only a half interest in it, the amount of the offset against his interest should, on the theory of the courts below, be $15,000.